NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 10, 2020*
                             Decided November 12, 2020

                                        Before

                        DIANE S. SYKES, Chief Judge

                        JOEL M. FLAUM, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge


No. 20-1947

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Eastern District of
                                               Wisconsin.
      v.
                                               No. 15-CR-217
JAWANZA A. WILLIAMS,
    Defendant-Appellant.                       Pamela Pepper,
                                               Chief Judge.


                                      ORDER

       Jawanza Williams, a federal inmate housed in a New Jersey prison,1 sought his
release to home confinement under 18 U.S.C. § 3624(c)(2) in light of the COVID-19


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
        1 The circumstances behind Williams’s placement at FCI-Fairton in New Jersey

are not reflected in the record.
No. 20-1947                                                                       Page 2

pandemic. The district court denied the order, explaining that only the Federal Bureau
of Prisons could authorize this request. And to the extent that he sought compassionate
release under 18 U.S.C. § 3582(c)(1)(A), added the court, he did not exhaust his
administrative remedies. We affirm.

       In April 2020, Williams moved the district court under § 3624(c)(2) to order the
Bureau of Prisons to release him to home confinement based on the COVID-19
pandemic that had “taken over the Tri-State area,” including New Jersey. He pointed to
the non-violent nature of his conviction, his participation in prison programming, his
familial support, and his completion of more than two-thirds of his sentence. The
government opposed the motion, arguing first that an inmate’s transfer to home
confinement could be ordered only by the Bureau, and second that he had not
exhausted his administrative remedies if he wished to seek compassionate release
under § 3582(c)(1)(a).

       The district court agreed with the government and denied Williams’s motion.
The court explained that the Bureau had sole authority under § 3624(c)(2) to place him
in home confinement. And to the extent Williams sought compassionate release, the
court could not reach the merits of that request because he had not satisfied
§ 3582(c)(1)(a)’s exhaustion requirement by showing that he had filed the proper
request with the warden.

       On appeal, Williams generally contends that the district court erred when it
found that it could not order the Bureau to release him to home confinement under
§ 3624(c)(2). He seems to believe that the newly enacted Coronavirus Aid, Relief, and
Economic Security (CARES) Act modified § 3624(c)(2) to authorize courts to grant
inmates’ home-confinement requests. See CARES Act § 12003(b)(2), Pub. L. No. 116–136,
134 Stat. 281 (2020).

        Williams misapprehends the nature of the CARES Act. The act expanded the
Bureau’s power to “place a prisoner in home confinement” under § 3624(c)(2),
see CARES Act, § 12003(b)(2), but reserved the determination of “suitable candidates”
for home confinement to the Bureau. United States v. Alam, 960 F.3d 831, 836 (6th Cir.
2020) (quoting Increasing Use of Home Confinement at Institutions Most Affected by COVID-
19, Off. Att’y Gen. (Apr. 3, 2020)). The act carved out no role for the courts in making
such determinations. Nor for that matter is any such role envisioned under § 3624(c)(2),
which authorizes the Bureau “to the extent practicable, [to] place prisoners with lower
risk levels and lower needs on home confinement . . . . ” As the Supreme Court
No. 20-1947                                                                               Page 3

emphasizes, the Bureau has “plenary control” over an inmate’s placement. Tapia v.
United States, 564 U.S. 319, 331 (2011); see United States v. Ko, 739 F.3d 558, 561 (10th Cir.
2014) (explaining that an inmate remains under the Bureau’s custody during home
confinement).

       As for compassionate release under § 3582(c)(1)(A), Williams disputes the district
court’s conclusion that he did not exhaust his administrative remedies. He asserts that
he filed the “proper Administrative Remedy Procedure” with his warden. In any event,
he adds, the district court should have waived the exhaustion requirement based on the
unprecedented nature of COVID-19, which presents an “extraordinary and compelling”
reason for his release.

        The district court correctly denied compassionate release for Williams based on
his failure to present proof that he had satisfied § 3582(c)(1)(A)’s exhaustion
requirement. The First Step Act amended § 3582(c)(1)(A) to permit an inmate to move
for compassionate release as long as he exhausted his administrative appeals or the
facility’s warden did not respond to his compassionate-release request within 30 days.
See, e.g., United States v. Ruffin, No. 20-5748, 2020 WL 6268582, at *3 (6th Cir. Oct. 26,
2020); United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020), petition for cert. filed, (U.S.
Oct. 7, 2020) (No. 20-5997); United States v. Rodd, 966 F.3d 740, 743 (8th Cir. 2020).
Williams provided proof of neither. This exhaustion requirement is a mandatory claim-
processing rule. See Franco, 973 F.3d at 468; United States v. Alam, 960 F.3d 831, 833–34
(6th Cir. 2020). Waiver cannot apply here because the government timely objected to
Williams’s failure to exhaust at every opportunity. See Hamer v. Neighborhood Hous. Serv.
of Chicago, 138 S. Ct. 13, 18 (2017).

       We have considered Williams’s other arguments, and none has merit.

                                                                                    AFFIRMED